Whitfield, C. J,,
delivered the opinion of the court.
The case of Gordon v. Warfield, 74 Miss., 553 (21 So. Rep., 151), rests on the ground that the defendant therein was a nonresident, and no remedy existed by reason of such non-residence otherwise than as prayed in the bill therein. These parties are all residents of Washington county. It was never *266within the contemplation of the statutes invoked by appellant to authorize chancery courts to take cognizance of a suit for unliquidated damages arising out of a tort, before there has been any judgment at law ascertaining the damages, the defendant being within the jurisdiction of the court.

Affirmed.